203 F.2d 714
14 Alaska 281
MEREDITH,v.LEWIS et al.
No. 13388.
United States Court of AppealsNinth Circuit.
April 22, 1953.

Julien A. Hurley and Robert A. Parrish, Fairbanks, Alaska, for appellant.
Morris A. Robbins and Ralph E. Franklin, Seattle, Wash., Hellenthal, Hellenthal, & Cottis, Anchorage, Alaska, E. P. McCarron, Fairbanks, Alaska, for appellee.
Before HEALY, BONE, and POPE, Circuit Judges.
PER CURIAM.


1
Appellant sued for damages for breach of a contract of employment, providing in express terms that the employer should have the right of termination 'for any cause which (the employer) shall deem sufficient.'  Appellant's claim was that the contract had been terminated wrongfully and in bad faith.  The jury in answer to a special interrogatory found the contrary as regards the claim of bad faith, and they brought in a general verdict in favor of the defendant.  There appears besides to have been abundant evidence of an affirmative character tending to show inefficiency and misconduct on appellant's part warranting his discharge.


2
Although our rules require a printed record we permitted appellant on his application to present his appeal on a typewritten transcript which consists of approximately 1500 pages.  His brief exhibits exceptionally flagrant violations of the rules of the court in respect of the preparation of briefs.  There is no statement of points, nor are there specifications of error as required by our Rule 20(2)(d).  Errors are claimed in instructions given by the trial court, but at no place in the brief are the instructions complained of set out either in whole or in part, or any statement of the objections, if any, made to them.  Nor does the brief refer to the pages of the record where such instructions or objections are to be found.  There is complaint of admission of hearsay testimony, yet the brief does not set out such testimony, nor the grounds of objection to it urged at the trial.  There is no adequate reference to page numbers indicating where the evidence complained of appears.


3
We have nevertheless examined the record.  We find nothing in it indicating that the case was not fully and fairly tried or that an erroneous result was reached.


4
Affirmed.